Title: From Thomas Jefferson to Jesse Torrey, 5 January 1822
From: Jefferson, Thomas
To: Torrey, Jesse




Jan. 5. 22.
I thank you Sir for the copy of the 2d edn of your Moral Instructor. I had read the 1st edn with great satisfn and encoraged it’s reading in my family . I do not  think the 2d edn has gained by the omission of the extracts from Volney’s L. of nature. it’s publication will be useful, but age & a slippd wrist rendering writing very irksome and painful to me, I cannot embark in the promotion of that publicn  because it would subject me to  considble writing which is now the oppression of my life, leaving it to younger hands therefore with my wishes for it’s success accept the assurances of my great respects